 388DECISIONS OF- NATIONAL LABOR RELATIONS BOARDWE WILL NOT make any unilateral changes with respect to any health andwelfare insurance or pension plan affecting employees in the aforesaid unit with-out prior consultation with the Union.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join, orassist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.WE WILL, if requested by the aforesaid Union, revert to the Teamsters' healthand welfare plan and pension fund that was in effect immediately prior toAugust 6, 1964.WE WILL, if requested by the said Union, pay into the Teamsters' health andwelfare fund and into the Teamsters' pension fund such sums as would have beencontributed to said funds if such payments had not been unilaterally discon-tinued in August 1964.REUBEN R. MILLER, AND REUBEN R. MILLER AND PHILIP L. MILLER,TRUSTEES OF MORRIS MILLER, D/B/A SIOUX CITY BOTTLING WORKS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 316 FederalBuilding, 110 South Fourth Street, Mineapolis, Minnesota, Telephone No. 334-2618.Lumber and Sawmill Workers Local Union No. 2797andStoltzeLand&Lumber Company.Case No. 19-CP-84.December 28,1965DECISION AND ORDEROn September 22, 1965, Trial Examiner James R. Hemingway issuedhis Decision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and a supporting brief, and briefs were filed by theGeneral Counsel and the Charging Party.The Board ha,i reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, the briefs, and the entire record inthis case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations.[The Board adopted theTrial Examiner's Recommended Order.]156 NLRB No. 47. LUMBER & SAWMILL WORKERS LOCAL NO. 2797389TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act washeard before Trial Examiner James R. Hemingway at Kalispell, Montana, onMay 25, 1965, pursuant to due notice.The complaint, issued on March 19, 1965,upon a charge and amended charge filed, respectively, on January 20 and Febru-ary 18, 1965, alleged in substance that Respondent had engaged in unfair labor prac-tices within the meaning of Section 8(b) (7) (B) of the Act by picketing the ChargingParty within 12 months after the date of a Board-conducted election, the result ofwhich was certified by the Regional Director on December 17, 1964. By answerfiled on April 20, 1965, the Respondent admitted the picketing up to March 19, 1965,but denied that the object of the picketing was to force or require the Charging Partyto recognize or bargain with the Respondent as the collective-bargaining representativeof the employees of the Charging Party.'From my observation of the witnesses and upon the entire record in this case, Imake the following:The Issues1.Whether or not, after December 17, 1964, when election results were certified,Respondent's purpose in continued picketing was to force or require the ChargingParty to recognize or bargain with Respondent.2.Whether or not Respondent, after April 6, 1965, when it began handbilling, wasstill picketing.FINDINGS OF FACTI.THE BASIS OP JURISDICTIONStoltze Land & Lumber Company, the Charging Party herein, hereinafter called theCompany, is a Montana corporation engaged, near Columbia Falls, Montana, in theproduction of lumber and lumber products. It annually realizes from its businessoperations a gross income exceeding $500,000; annually purchases for importation intoMontana goods and supplies valued in excess of $50,000; and annually sells to cus-tomers located outside Montana goods valued in excess of $50,000.Jurisdiction is not disputed and I find that the Board has jurisdiction and that it willeffectuate the policies of the Act to assert jurisdiction.II. THE LABOR ORGANIZATIONINVOLVEDLumber and Sawmill Workers Local Union No. 2797, the Respondent herein, here-inafter called the Union, is a labor organization within the meaning of Section 2(5)of the Act.M. THE UNFAIRLABOR PRACTICESA. The factsBetween 1938 and 1964, the Union had been the recognized collective-bargainingrepresentative of the production and maintenance employees of the Company. InAugust 1963 the contract between the Company and the Union came open for renego-tiation.Negotiations were subsequently carried on into November 1963, when animpasse was reached.On November 21, 1963, the Union served notice of its intentionto strike.Operations at the plant ceased on November 22, 1963, and the Companyfrom that time until March 1964 made no effort to operate. The Union began pick-eting on November 26, 1963,2 and admittedly thereafter picketed until April 6, 1965,with the exception of a short period, as hereinafter related.On March 19, 1964, the Company sent to each striking employee a letter whichstated in substance that it was the intention of the Company to recommence operationof the plant on March 25, 1964. In this letter, striking employees were invited toreturn to work as of that date and were given notice that should they fail to do soby April 6,'1964, the Company would thereafter begin hiring permanent replace-1At the conclusion of the hearing, Respondentmoved to dismiss the complaint.Rulingwas reserved.It is now denied for the reasons herein set forth.2 It began on November 25, 1963, but withdrew for the daybecause ofthe death ofPresident Kennedy. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDments.A number of the employees did return.3The Company hired replacementsformost of the other strikers.Picketing continued after the plant reopened. InMay 1964 employees of the Company filed a petition for decertification of the Union(Case No.19-RD-293).In the latter part of June 1964 the parties entered into aconsent election agreement,setting the election for June 30, 1964.The Unionattempted at the last moment to withdraw its consent.However, the election wentahead as scheduled.On June 29,1964, the day before the election, the Union fileda charge(Case No.19-CA-2913)of refusal to bargain against the Company and,because of this, the ballots at the election were impounded,pending investigation.The Union filed a second charge on July 7, 1964(Case No. 19-CA-2919).TheUnion also filed timely objections to the conduct of the election.On Septem-ber 21,1964, the Acting Regional Director dismissed the charges in the above-numbered cases(Cases Nos.19-CA-2913 and 19-CA-2919),and the Union appealedthis decision to the General Counsel,who on November 12, 1964, sustained the rulingdismissing the charges.On December 17, 1964, the Regional Director issued hisreport on objections to the election and his certification of the results of the election,overruling the objections and finding a unanimous vote against the Union.4Throughout the time when the ballots of the election were impounded and untilafter the decision on the objection to the election,the Union continued to picket theCompany with picket signs which declared that the Union was on strike.Picketingwas temporarily discontinued on December 24, 1964, but with the expressed intentof resuming picketing on January 4, 1965.On January 4, 1965, when picketing was resumed, the pickets carried signs bearing,the legend:This PlantNON-UNIONand Operated bySTRIKE BREAKERSL&SW Local Union 2797As previously stated, Stoltze filed charges alleging violations of Section 8(b) (7) ofthe Act in January and February 1965. As a result of proceedings in the United StatesDistrict Court for the District of Montana,an injunction was issued on March 16,,1965, enjoining the Union from picketing Stoltze during the remainder of the 12months succeeding the election of June 30,1964.Following the issuance of theinjunction,picketing continued until notice was received thereof by the Union aboutMarch 19, 1965.On Monday,March 22, 1965,the pickets continued picketing with the same signsas those used since January 4, 1965, with the exception that the word"strikebreakers"was masked over with tape. These signs were carried by the pickets until approxi-mately April 6, 1965.On the latter date, the Union discontinued carrying placardsbut posted members at the entrance to the Company's premises with handbills readingas follows:To the General Public:We take this means of informing you that the F. H. Stoltze Land and LumberCo. is no longer a Union operation and the wages and working conditions of itsemployees do not meet the area standards of the Lumber and Sawmill WorkersUnion.We find it necessary to so inform you because the Stoltze Company for morethat 25 years bargained with Local 2797 and did meet the same wages and work-ing conditions as negotiated by the Lumber and Sawmill Workers Union withother employers throughout the Montana lumber area in particular, and thePacific Northwest generally. In 1962, and again in 1963, the Stoltze Companybegan insisting upon conditions that did not meet our area standards on HealthInsurance and on a Pension and Retirement program.Also,it fell 5 cents perhour below the wages of Union operations in the area and refused to increasewages up to the area standard..31n the Regional Director's report on objections to election dated December 17, 1964,the finding was made that"approximately one-third of the employees returned to work,while the remaining two-thirds remained on strike " .*The tally showed 138 eligible voters, 79 votes cast,with 1 challenged ballot,78 votesagainst the Union,and none for the UnionThe strikers were given an opportunityto vote but did not do so LUMBER & SAWMILL WORKERS LOCAL NO. 2797391This lead [sic] to a strike on November 25, 1963, which the Companyeventually broke.On May 15, 1964, the Company arbitrarily broke off anegotiating meeting in the presence of three (3) Federal Mediators and, there-after, refused to meet and bargain with Local 2797, which was the certified bar-gaining agent of its employees.The efforts of a "Citizens Committee" of Business and Professional Men,anxious to bring about some sort of settlement, was rudely rejected by Stoltze.The National Labor Relations Board refused to prosecute charges againstStoltze and in June, 1964, Stoltze succeeded in persuading NLRB to conduct anelection in which strikebreakers, then employed by the Company, voted unani-mously "No Union", of course.Members of Local 2797 did not participate inthe election.Meanwhile, the Stoltze Company eliminated most, if not all, Union conditionsin its plant.Employees working behind picket lines did not receive paid holidaysor paid vacations, provided by our contract.Elderly workers who had stayedwith the Company behind picket lines for fear of losing an inferior pension wereeventually discharged as "too old" with no pension at all.Wages remain sub-standard and have deteriorated further since the strike began.Is this an asset to the Community?Respectfully yours,LUMBER AND SAWMILL WORKERS LOCAL 2797,Columbia Falls, Montana, 59937.P.S. In spite of the above agravations [sic] the National Labor RelationsBoard, under the Taft-Hartly Act, forbids us to picket Stoltze and we are forcedto this method of informing the public of our grievances against Stoltze and itspresent employees.After April 6, 1965, members of the Union, some of whom were the same as theones who had previously picketed, would park their cars off the road north of theCompany's office and would then stand in front of the office, prepared to distributeleaflets to the occupants of any cars or trucks entering the premises in front of theoffice or on either the north or south thereof.No effort was made to stop cars passingon the public road in order to distribute leaflets to them.The Company's plant is located in a community known as Half Moon and having apopulation of about 60 persons.The company office is located on an oiled road about4 miles from Columbia Falls and about 61/2 miles from Whitefish, Montana. Landon which the office and plant are situated lies to the north and west of the intersectionof the aforesaid road with an east and west county road. There are access roads tothe plant from both the east and west road (south of the plant) and from the northand south roads (running on the east side of the office), but anyone going to the officewould normally use the north and south road. The employees normally enter by anaccess road leading from the north and south road. The employees normally enter byan access road leading from the north and south road to their parking lot, which lies tothe southwest of the office.There is no fence between the office and the north andsouth road, and vehicles approaching the office may turn directly from the north andsouth road to the front of the office, but more usually they employ the access roadrunning south of the office or the road entering to the north of the office.The Union's handbilling activities after April 6, 1965, took place in the area in frontof the office between the access roads lying just to the north and south of the office.John Host, general manager of the Company, testified that on April 6, 1965, when theUnion first began distributing handbills, he observed one of the handbills tacked ona piece of plywood which was standing in front of the car of one of the unionmembers.He also testified that he saw handbills taped on the hood of one of theautomobiles of a union man.There is no evidence that this occurred after the firstday of the handbilling.During the period of the picketing in the fall of 1964, the pickets had engaged inthe practice of writing down the license numbers of the vehicles entering the companyr, The oiled road, which runs north and south,is on land owned by the Company. Al-though title to the right-of-way was never deeded to the county, the road has been usedas a public road for more than 30 years.The main highway to Columbia Falls (MontanaState Highway No. 40) lies to the south, and the paved route to Whitefish would be viaHighway No. 40 to the Intersection of U.S. Highway No. 93 and thence north to White-fishHowever, the north and south oiled road can be and Is used by some people as theshortest route from Half Moon to Whitefish.Aside from the plant,the only buildingsinHalf Moon are houses,most of which are company owned. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDpremises,and thereafter the Union posted a list in a tavern at Columbia Falls headed"ScabWorkers at Stoltze Mill."Host testified that he saw license numbers beingtaken down by union agents as recently as the day before the hearing in May 1965.Ronald Pouzar testified that he is the Union's president and picket captain, that aspicket captain he lines up the men, assigns pickets, and checks daily to see that theyare present and that everything is going all right.Ori cross-examination, he testifiedthat members of the Union were patrolling the site of the office on the day of thehearing and had been doing so regularly.On redirectexaminationby the Union'srepresentative, Pouzar's attention was called to the use of the word "patrolling" and,when he was asked if that is what they were doing, he answered, "No, they are lusthandbilling."But in testifying that he had never seen a handbill attached to a boardor to a motor vehicle, Pouzar emphasized that he had checked "the line" every day.Pouzar found it somewhat difficult to guard against the use of such strike and picket-ing language.For example, when asked what instructions he gave the men who hadbeen posted to distribute handbills, he answered, "All of the instructions that I give tothem is when somebody comes up and stops, looking for employment or either to buylumber, they hand them a handbill and tell them that we are still on picketing the placeor-not picketing I should say-handbilling the place ...."The union men whowere posted at the plant, Pouzar testified,sat intheir cars and, when a car came intothe grounds around the office and stopped, the union men would get out of their carsand hand the driver of the entering vehicle a handbill and talk to him.6The people to whom handbills were offered would be either men looking for workor others having business transactions with the Company.No effort was made todistribute handbills to the drivers of vehicles passing by on the north and south road.?The north and south road apparently was not heavily traveledHost testified that,aside from employees' cars, only about 40 or 50 cars a day passed on that road andthat this number would include the return trip of the same vehicles which had passedonce already.Ever since April or May 1964 Pouzar has filed charges with the Union against anymember "crossing the picketline againstour by-laws" and those members weredropped.The latest expulsion occurred in January 1965, whena unionman returnedto work that month, but Pouzar testified that a member had crossed "the line" toreturn to work about 2 weeks before the hearing, that this was a violation of unionrules, but nothing had yet been done about it.Ancil Conn, financial secretary of theUnion, testified that he would not accept dues from the last man who crossed the line2 weeks before the hearing. I conclude from all the evidence that it was the intentionof the Union to drop this man because he had "crossed a picketline" in violation ofthe union rules.B. Conclusions1.Object of picketing after December 17, 1964Although the Union's witnesses testified that the Union had made no demand forbargainingsinceMay 1964, it is undenied that the strike and picketing continuedafter that, that the Union, in June 1964, signed a consent election agreement, that itfiled unfair labor practice charges of refusal to bargain in June and July 1964, andthat it filed objections to the conduct of the election. Such evidence is consistent onlywith a design, after May 1964, as before, to claim representation and to bring theCompany to the Union's contractual terms.The strike and picketing continued with-out change continuously until December 23, 1964, when picketing was temporarilydiscontinued.The object of the picketing before that date was made clear by thepicket signs which proclaimed that the Union was on strike.A strike, in itself, is adevice for bringing an employer to terms on some kind of demand for the settlementof differences. It carries with it implicitly a claim of right to effect such a settlement.I findno reasonto doubt, therefore, that the Union had consistently pressed forrecognition and bargaining throughout that time.Following the certification of the result of the June 30. 1964, election on Decem-ber 17, 1964, the Union had no longer any color of claim to represent any of theCompany's employees in bargaining with the Company (even' those employees whohad gone on strike and who had not been replaced. for they were clearly a minorityof all the Company's employees).Because of this, the Company argues that thecarrying of strike picketing signs between December 17 and 23, 1964 was, initself, a0 There is only hearsay testimony as to what the union representatives said to thedrivers of the entering vehicles.This hearsay was to the effect that the plant was beingoperated by strikebreakersv Except for a short time when employees were obliged to enter by the south accessroad, that entrance was not picketed or handbilled. LUMBER & SAWMILL WORKERS LOCAL NO. 2797393violation of the Act.The testimony of Robert Weller, the Union's business repre-sentative and its representative at the hearing, was that he had received the report onobjections to the election on December 22 or 23 and that, after he had telephoned theUnion's president of this, the president had removed the pickets the following morn-ing.Although I do not understand why the Union did not receive the report at leastby Monday, December 21, there is no evidence thereof, so it may be conceded thatthe Respondent acted promptly enough upon receiving notice of the report on theresult of the election in initially removing pickets and picket signs on December 24,1964.If all picketing had then ceased and had not been resumed, there would be no casehere.However, the evidence warrants a conclusion that the picketing was merelyinterrupted, presumably for a dual purpose-to give the pickets time off during theChristmas and New Year holidays and to provide time to prepare picket signs otherthan "on strike" signs-for when the pickets reappeared, they carried new unionpicket signs, previously described, which declared the plant to be nonunion and to beoperated by strikebreakers.Literally, there could be no strikebreakers operating theplant unless the strike was still continuing.Legally, there could be no strike by theUnion when it did not represent employees in the bargaining unit. Perhaps unreplacedemployees could be said to be on strike still, but it would be they and not the Unionthat would be on strike, for the Union had no legal right to speak for them.Yet thesigns, showing the name of the Union, gave, and I deduce that the Union intendedthem to give, the impression that the Union was continuing to strike.Weller testifiedthat the State employment service telephoned the Union periodically to learn if thelabor dispute had been settled, because that service could not refer workers whilethere was a labor dispute and, according to Weller, ". . . we found we have to keep thepeople informed against rumors that it [the labor dispute] is all settled."This was asof the date of the hearing. It is obvious then that the Union, by its picketing, at leastuntil April 6, 1965, if not also thereafter, continued to put pressure on the Companyto induce settlement of "the dispute," which necessarily involved a claim to representa-tion and to collective bargaining.The covering of the word "strikebreakers" on thepicket signs after the date of the court's restraining order could scarcely be called adisclaimer of further interest by the Union in pressing its demands, especially sinceno other change was made at that time to notify the public that the Union hadabandoned its efforts to bring the Company to terms.The obliteration of that oneword was no more than a bare concession made necessary to make a surface showingof compliance with the restraining order. I find, therefore, that between January 4and April 6, 1965, at least, the Union did, within 12 months after the date of a validelection,8 picket with an object of forcing the Company to recognize or bargain withit as the representative of its employees in violation of Section 8(b) (7) (B) of the Act.2.Whether the handbilling by the Union after April 6, 1965,was or was not picketingOn April 6, 1965, the Union discontinued the use of picket signs and, instead, madeuse of handbills to publicize its position.The very tenor of the handbill, setting forththe history of the Union's dispute, discloses that the purpose of the Union-to enforceits demands-continued.Again, the Union was discontinuing the use of sticks andplacards as a compulsory concession to the law, as is apparent from the postscript tothe handbill.In that postscript, the Union discloses that it has not abandoned itsgrievancesand is still pressing for a settlement.If, as the Union claims, its handbilling was merely to publicize the fact that theCompany wasnonunionand that its conditions of employment did not meet areastandards, and if the handbilling was not an attempted continuation of the Union'sstrike demands, why should the Union, in January 1965, expel a member who returnedto work for the Company on grounds that would be consistent only with themainte-nance of astrike picket line?This same attitude prevailed toward a member whoreturned to work as late as May 1965. Thisisnotto say that the Union is notprivileged to discipline its own members, but to discipline them for crossing a picketline is an admissionthat there was a picketline, evenin May 1965.The Union points to its expulsion of members for working behind the picket lineas wellas to the fact that it has not solicited membership from among the Company'scurrent, employees as evidence that its object was not organization.But forcing orrequiringemployees to accept or select the Union is only one of the alternativeproscriptionsof Section 8(b) (7) of the Act. The Union's evidence does not negative'The Union did not dispute the validity of the election in this case and, in view of itssigning of the consent election agreement, the Union, following the Regional Director's,report on objections to the conduct of the election, is in no position to contest it any longer. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDthe fact that the Union was attempting to force its bargaining demands on the Com-pany, another proscription of Section 8(b) (7).As pointed out before, the Union ismaking every effort to let the all interested parties (including the employmentservice)Jknow that the strike has not been settled.This object is certainly one that isproscribedby Section 8(b) (7) of the Act.In additionto all other reasons for concluding that the Union is not merely pro-tecting areastandards by its handbilling conduct in front of the Company's office (asthe Unionclaims it is) is the fact that the Union has not picketed any other nonunionplant to protect such area standards and has not circularized the public generally.Its disputeiswith the Company, alone, which failed and refused to grant the Union'sdemands before or during a the strike. It may likewise be pointed out that hand-billing at the Company's office, exclusively, is not the best advised means of notifyingthe public of the fact that the Company (among others)is nonunionand is not observ-ing the Union's area standards in view of the comparatively isolated location of theCompany's office and plant.loNor is the recording of license numbers of motorvehicles while they are parked at the Company's office, a practice still observed to beindulged in shortly before the hearing, customary in cases of mere publicity picketing.This is all the more particularly the case in view of the prior use by the Union of alist of such license numbers to identify and publish the identity of "scabs."There isnothing to indicate that the purpose of the Union in recording license numbers wasany different in May 1965 from what it was in October 1964.Taking all of the aforesaid indicia of the Union's purpose along with the fact thatthe Union has never formally disclaimed recognitional and bargaining objectives,11I conclude and find that the purpose of the Union has remained constant since April 6,1965, as it did from November 1963 to gain recognitional and bargaining objectives.Although the objectives of the Union after April 6, 1965, remained the same asbefore, it is the Union's position that it was not, after that date, picketingPicketing,or causing to be picketed, or a threat thereof, is a vital element in a violation of Sec-tion 8(b) (7) of the Act. The principal question remaining is, therefore, whether ornot the Union's handbilling activity after April 6, 1965, was, in fact, picketing.Black's Law Dictionary defines "pickets" as "A relay of guards in front of a factory orplace of business of an employer for the purpose of watching who enters or leaves it,or the establishment and maintenance of an organized espionage upon the works andupon those going to and from them." In Bouvier's Law Dictionary is found, under"Picketing":Picketing by members of a trade union or strikers, consists in postingmembers at all approaches to the works struck against for the purpose of reportingthe workman going to or coming from the works; and to use such influence as may bein their power to prevent the workman from accepting work there." It will benoticed that neither definition mentions the use of the placard on a stick which is sofamiliar as an emblem of pickets. InN.L.R.B v. Local 182, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America (WoodwardMotors),314 F. 2d 53 (C.A. 2), the court quoted Webster's New International Dic-tionary (2d ed.) as defining the verb "picket" as meaning "to walk or stand in frontof a place of employment as a picket" and the noun as "a person posted by a labororganization at an approach to the place of work ...... By none of these definitionsis the patrollingor the carrying of placecards a concomitant element.The importantfeature of picketing appears to be the posting by a labor organization or by strikers ofindividuals at the approach to a place of business to accomplish a purpose whichadvances the cause of the union, such as keeping employees away from work orkeeping customers away from the employer's business. In this sense, what the Unionwas doing after April 6, 1965, was just as much picketing as what it was doing whenit carriedsigns.I have already concluded that the Union here was more concernedwith keeping employees away from work and keeping customers from dealing with theCompany than it was in advancing area standards by informing the public of the factthat the Companywas nonunion,and I find that its purpose in posting its members infront of the office to confront both customers and employees or prospective employeesrather than the publicpassing onthe highway was to advance its 11/2-year-old disputewith the Company and was, therefore, picketing. This being the case, I find that theOI do not also say "afterthe strike"because to all intents and purposesthe strikenever was,factually,at an end,although legally it could notbe continued.10 SeeHoisting and Portable Engineers Local Union101, affiliated,with the Interna-tional Union of Operating Engineers,AFL-CIO(Sherwood ConstructionCompany, Inc.),140 NLRB 1175;Local Union No. 542-A-B-C, InternationalUnion of Operating En-gineers,AFL-CIO (Kaminski Brothers,Inc.),152 NLRB 553."That manyof theCompany's customers(not to mention the employment service),believe that a strike and picket line are still continuing is revealedby documentaryevidence as well as by testimony.' LUMBER & SAWMILL WORKERSLOCALNO. 2797395Union has at all times since January 4, 1965, picketed or caused the Company to bepicketed where an object thereof was forcing or requiring the Company, an employer,to recognize and bargain with a labor organization as the representative of its employ-ees when a valid election (which the Union lost) had, within the preceding 12 months,been conducted under the Act and no charge had been filed alleging that the Com-pany had recognized or assisted any labor organization in violation of Section 8(a) (2)of the Act.12IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Union set forth above, occurring in connection with the opera-tions of the Company, described above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYThe Board has decided that, in remedying violations of Section 8(b) (7) (B), theremedial order shall require cessation of all recognitional or organizational post-election picketing for a period of 12 months, not merely from the date of the electionor the date of certification of the result of the election, but from the date that the labororganization ceases its unlawful picketing, whether voluntary or involuntary.13As ofthis time, the date of the cessation of picketing is not evident and will not be evidentto me.However, since the Union has complete control over its operations and willbe fully aware of the continuance or discontinuance of the picketing herein identified,itwill be able to ascertain the period covered by this Recommended Order. I shall,accordingly, recommend an order that Respondent cease and desist from the picketingherein found to be unlawful for a period of 1 year from the date of the cessation ofsuch picketing or from the date of written notification to the Regional Director inwriting of such cessation, whichever is later, and also for 12 months from the datewhen any valid election under Section 9(c) of the Act has been conducted whichRespondent did not win.Because the Union has disclosed a disposition to conform to its concept of the letterof law while avoiding the spirit of the law by shifting tactics, the likelihood is found toexist that the Union, if not expressly prohibited from its picketing activities for boththe illegal objectives set forth in Section 8(b) (7) of the Act, might shift its objectivefrom forcing or requiring the Company to recognize and bargain with it to forcing orrequiring employees of the Company to accept or select the Union as their collective-bargaining representative.Inasmuch as both objectives are unlawful in the circum-stances of this case, I believe the case-and-desist order should be in the full languageof that section of the Act and I shall so recommend.CONCLUSIONS OF LAW1.Stoltze Land & Lumber Company is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.The Union, Respondent herein, is a labor organization within the meaning ofSection 2(5) of the Act.3.By picketing the Company from January 4, 1965, and (at least to the time ofthe hearing) thereafter, with an object of forcing or requiring the Company to recog-nize and bargain with Respondent as the collective-bargaining representative of theCompany's employees, although Respondent is not currently certified as such repre-sentative, and a valid election under Section 9(c) of the Act had been held onJune 30, 1964, the result of which had been certified on December 17, 1964 (withinthe preceding 12 months), Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b) (7) (B) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUponthe foregoing findings offact,conclusions of law, and the entire record inthis case,and pursuant to Section10(c) of the National Labor Relations Act, as12That no such charge had been filed was admittedby the Union's answer.12 Retail Store Employees'Union Local No.692,Retail Clerks International Association,AFL-CIO (Irvine, Inc.),134 NLRB 686. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended, it is recommended that Respondent, Lumber and Sawmill Workers LocalUnion No. 2797, its officers, agents, and representatives, shall:1.Cease and desist from:(a) Picketing, or causing to be picketed, or threatening to picket, Stoltze Land &Lumber Company, Columbia Falls, Montana, for a period of 1 year from the date ofcessation of the picketing which has heretofore continued (with exception of 10 days)from December 17, 1964, to date, or for 1 year from the date upon which Respondentshall notify the Regional Director for Region 19 of the Board, in writing, that it hasso ceased, whichever date is later, where an object of such picketing is to force orrequire Stoltze Land & Lumber Company to recognize or bargain collectively withRespondent or to force or require the employees of Stoltze Land & Lumber Companyto accept or select the Respondent as the collective-bargaining representative.(b) Picketing, or causing to be picketed, or threatening to picket Stoitze Land &Lumber Company for any of the aforementioned objects where, within the preceding12 months, a valid election under Section 9(c) of the Act has been conducted whichRespondent did not win.2.Take the following affirmative action which, I find, will effectuate the policiesof the Act:(a) Post in conspicuous places in Respondent's business offices, meeting halls, andplaces where notices to its members are customarily posted, copies of the attachednotice marked "Appendix." 14 Copies of such notice, to be furnished by the RegionalDirector for Region 19 of the Board, shall, after having been duly signed by an officialrepresentative of Respondent, be posted by Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive days thereafter.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the said Regional Director signed copies of the aforesaid notice to beused by Stoltze Land & Lumber Company for any lawful purpose, including posting,ifwilling, in places where notices to employees are customarily posted.Copies ofsuch notice, to be furnished the aforesaid Regional Director, shall, after having beensigned by Respondent as aforesaid, be returned forthwith to said Regional Directorfor disposition by him.(c)Notify the Regional Director, in writing, within 20 days from the date ofreceipt of this Decision and Recommended Order, what steps Respondent has takento comply herewith.15"In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."15 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LUMBER AND SAWMILL WORKERS LOCAL UNIONNo. 2797 AND TO ALL EMPLOYEES OF STOLTZE LAND & LUMBER COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT, for a period of 1 year from the date of the cessation of picketingof Stoltze Land & Lumber Company or from the date of notification to the Boardthereof, whichever is later, picket or cause to be picketed, or threaten to picket,Stoltze Land & Lumber Company, where an object thereof is to force or requireStoltze Land & Lumber Company to recognize or bargain collectively with usor to force or require the employees of Stoltze Land & Lumber Company toaccept or select us as their collective-bargaining representative.WE WILL NOT picket, or cause to be picketed, or threaten to picket Stoltze Land& Lumber Company, where an object thereof is to force or require Stoltze Land& Lumber Company to recognize or bargain collectively with us, or to force orrequire its employees to accept or select us as their collective-bargaining repre- INDIANA GEAR WORKS397sentative where a valid representation election,whichwe did not win,has beenconductedby the National LaborRelations Board among the employees ofStoltzeLand & Lumber Companywithin the preceding 12 months.LUMBER AND SAWMILL WORKERSLOCAL UNION No. 2797,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days fromthe date ofposting,and must not be altered,defaced,or covered by any othermaterial.Ifmembershave anyquestion concerning this notice or compliancewith its provi-sions, they may communicatedirectly with the Board'sRegionalOffice, 327 LoganBuilding,500 Union Street,Seattle,Washington,Telephone No. 682-4553.Indiana Gear Works, a Division of the Buehler CorporationandJerry W. Packard.Case No. 25-CA-2080.December 28, 1965DECISION AND ORDEROn August 9, 1965, Trial Examiner Phil Saunders issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadnot engaged in the unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decision anda supporting brief.The Respondent filed a brief in answer to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and finds merit in the exceptions.Accordingly, the Boardadopts the findings, conclusions, and recommendations of the TrialExaminer only to the extent consistent with this Decision and Order.The complaint alleges that employee Jerry W. Packard was dis-charged on November 14, 1964, for engaging in protected concertedactivity.Briefly, the facts show that on or about November 9, 1964, theRespondent announced to its employees its annual wage package. Thispackage provided for wage increases of 2 cents to 16.4 cents per hour.Subsequently, the employees of the Respondent's gear department,whose 2-cent-per-hour increase was much smaller than they hadexpected, expressed their displeasure during a number of meetings with156 NLRB No. 40.